       Case 1:20-cv-04209-JPC-RWL Document 23 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             11/19/2020
MARIA HERMINIA GRATEROL-GARRIDO,                               :
                                                               :   20-CV-4209 (JPC) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
PATRICIA MARIA VEGA,                                           :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On November 18, 2020, the Court and the parties held a settlement conference.

Settlement conference discussions are strictly confidential, and information learned or

discussed during the conference may not be publicized or disclosed to non-parties or their

legal representatives. Confidentiality is literally Rule Number 1 of the Court’s individual

rules and practices for settlement conferences, which are publicly available on the SDNY

website. The parties previously have been advised to review and familiarize themselves

with my rules.

        The Court is in receipt of a letter dated November 19, 2020, addressing and

including a copy of a social media post (dated 1 day ago) by Defendant that discloses

confidential material; namely, discussions from the November 18, 2020 settlement

conference. Accordingly, Defendant is hereby ORDERED to immediately, and in any

event no later than 5:00 p.m. on November 20, 2020, remove the social media post and

any other postings or disclosures that pertain to matter discussed during the settlement

conference.




                                                        1
     Case 1:20-cv-04209-JPC-RWL Document 23 Filed 11/19/20 Page 2 of 2




      Failure to comply with this Order may result in contempt sanctions,

whether monetary or otherwise.

                                        SO ORDERED.



                                        _______________________________
                                        ROBERT W. LEHRBURGER
                                        UNITED STATES MAGISTRATE JUDGE

Dated: November 19, 2020
       New York, New York

Copies transmitted this date to all counsel of record and Defendant pro se via ECF.




                                           2
